DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amending of claims 1, 8, 13, and cancellation of claim 21.
Allowable Subject Matter
Claims 1, 3-10, 12, 13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art fails to disclose or suggest “a transparent conductive layer disposed between the optical emission region and the upper DBR stack” in combination with the rest of the limitations as respectively recited in claims 1, 8, and 13. In particular, Barve fails to disclose the claimed transparent conductive layer in view of the Examiner’s interpretation of the transparent conductive layer being an uppermost layer of the upper DBR stack since the claims now recite the transparent conductive layer being a separate layer from the upper DBR stack by being disposed between the optical emission region and the upper DBR stack. In addition, it would not have been obvious to place a transparent conductive layer between the optical emission region and the upper DBR stack in Barve’s laser device since such modification would render Barve’s laser device inoperable for its intended purpose. Therefore, claims 1, 8, and 13 are allowable over the cited prior art and dependent claims 3-7, 9, 10, 12, and 15-20 are also allowable as they directly or indirectly depend on claims 1, 8, and 13.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828